OPINION OF THE COURT
Per Curiam.
Respondent Sheldon P. Barr was admitted to practice as an attorney and counselor-at-law in the State of New York by the Appellate Division, First Department, on December 7, 1959. On April 30, 1987, he was found guilty of the crimes of grand larceny in the second degree and scheme to defraud in the first degree, then defined as a class D and class E felony, respectively.
Pursuant to section 90 (4) (a) of the Judiciary Law, an attorney is automatically disbarred upon his conviction of a felony (Matter of Cohen, 107 AD2d 189). The Criminal Procedure Law provides that a conviction occurs when there is verdict of guilty upon an indictment (CPL 1.20 [13]).
Accordingly, the petition of the Departmental Disciplinary Committee for an order disbarring respondent and striking his name from the roll of attorneys is granted, effective immediately.
Sandler, J. P., Milonas, Rosenberger, Ellerin and Smith, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York effective October 15, 1987.